Citation Nr: 9902478	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for a bilateral ear 
infection as due to an undiagnosed illness.

3.  Entitlement to service connection for hemorrhoids as due 
to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder, manifested by stomach and abdominal cramping, as 
due to an undiagnosed illness.

5.  Entitlement to service connection for pain in the right 
upper extremity.

6.  Entitlement to service connection for pain in the right 
lower extremity, as due to an undiagnosed illness.

7.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970, and again from September 1990 to May 1991.  During his 
second period of active duty, he served in Southwest Asia, 
from October 1990 to April 1991, in support of Operation 
Desert Shield/Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for headaches, a bilateral 
ear infection, hemorrhoids, a gastrointestinal disorder, pain 
in the right upper extremity, pain in the right lower 
extremity, and malaria.

In April 1997, the case was remanded to the RO for further 
evidentiary and procedural development, including scheduling 
the veteran for a VA medical examination, addressing the 
applicability of the provisions of 38 C.F.R. § 3.317 (1997) 
with regard to Persian Gulf War-related cases, and forwarding 
the claim to the appropriate Area Processing Office (APO) 
designated for the RO, in this case Philadelphia, 
Pennsylvania, for adjudication, pursuant to Veterans Benefits 
Administration (VBA) Circular 20-92-29 (Oct. 11, 1994), and 
VBA Circular 21-95-2 (Feb. 1, 1995).  

However, shortly after the Board remand was sent to the RO, a 
letter was issued to all VA Regional Offices by the Director 
of VA Compensation and Pension Service on May 30, 1997, which 
had the effect of ending the requirement that the ROs refer 
Persian Gulf War-related claims to an APO for adjudication 
following their development of the evidence, and allowing the 
ROs to adjudicate the claims accordingly.  Thus, the RO has 
properly developed the case pursuant to the instructions 
contained in the April 1997 Board remand, and has correctly 
adjudicated the claim before referring it to the Board for 
appellate review.  The remand ordered the RO to follow the 
applicable VBA procedures, and the RO has responded by 
following the applicable VBA procedures.

Following the development ordered in the April 1997 Board 
remand, the RO confirmed the denial of service connection for 
headaches, a bilateral ear infection, hemorrhoids, a 
gastrointestinal disorder, pain in the right upper extremity, 
pain in the right lower extremity, and malaria, in a January 
1998 decision.  The veteran now continues his appeal.

The file indicates that the veteran is also claiming 
entitlement to service connection for a psychiatric 
disability (claimed as mood swings and depression).  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he developed multiple chronic 
disabilities that were related to his periods of active 
military service, including service in Vietnam and in the 
Southwest Asia theater of operations during Operation Desert 
Shield/Desert Storm.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against his claims for service connection for an 
ear infection and hemorrhoids (including as due to 
undiagnosed illness).  It is also the Boards decision that 
the evidence supports his claims for service connection for 
abdominal cramps and musculoskeletal pain of his right upper 
extremity and right lower extremity as being due to 
undiagnosed illness.

The issues of entitlement to service connection for headaches 
and malaria will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The record does not include objective evidence of 
indications of chronic disability manifested by symptoms of 
runny and congested ears due to an undiagnosed illness.

2.  The veterans diagnosed bilateral otitis externa was not 
present in active service and did not have its onset during 
active service.

3.  The the record does not include objective evidence of 
indications of chronic disability manifested by hemorrhoidal 
symptoms due to an undiagnosed illness.

4.  The veterans diagnosed hemorrhoids were not present in 
active service and did not have their onset during active 
service.

5.  The veteran has presented objective evidence of chronic 
disability manifested by gastrointestinal symptoms, including 
abdominal cramping and pain, due to an undiagnosed illness.

6.  The veteran has presented objective evidence of chronic 
disability manifested by pain in his right upper extremity 
due to an undiagnosed illness.

7.  The veteran has presented objective evidence of chronic 
disability manifested by pain in his right lower extremity 
due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  An ear infection, shown as bilateral otitis externa, was 
not incurred in active service and is not due to an 
undiagnosed illness.  38 U.S.C.A. 
§§ 101(22)(A),(C), (24), (26) (27), 1110, 1117 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1997).

2.  The veterans hemorrhoids were not incurred in active 
service and are not due to an undiagnosed illness.  
38 U.S.C.A. §§ 101(22)(A),(C), (24), (26) (27), 1110, 1117 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1997).

3.  An undiagnosed illness, manifest by chronic 
gastrointestinal complaints which include abdominal cramping 
and pain, was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1117, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.317 (1997).

4.  An undiagnosed illness, manifest by chronic complaints of 
muscle pain affecting the veterans right upper extremity, 
was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1117, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.317 (1997).

5.  An undiagnosed illness, manifest by chronic complaints of 
muscle pain affecting the veterans right lower extremity, 
was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1117, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.317 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veterans service in the 
National Guard, showing periodic examination reports dated in 
January 1978, February 1982,  March 1986, and April 1990, 
show that his ears, anus and rectum, abdomen and viscera, 
musculoskeletal system, and lower and upper extremities were 
all normal on clinical evaluation.  The veteran also denied 
having any significant medical problems in the medical 
history reports associated with the aforementioned 
examinations.

A September 1990 report of a special medical screening 
examination, provided by the National Guard for soldiers 
above the age of 40, indicated that the veteran presented 
some abnormal results on thallium treadmill testing which may 
have been indicative of possible coronary artery disease. 

The veterans service personnel records show that he served 
on active duty with his National Guard unit, which was 
activated and deployed to the Southwest Asia theater of 
operations, from October 1990 to April 1991, in support of 
Operations Desert Shield and Desert Storm.  The report of an 
April 1991 Desert Storm Demobilization medical examination 
shows that his ears, anus and rectum, abdomen and viscera, 
musculoskeletal system, and lower and upper extremities were 
all normal on clinical evaluation.  The veteran reported that 
he was in good health and he denied having any significant 
medical problems on his medical history report associated 
with the demobilization examination.  He denied receiving any 
prescription medications for any health problems while 
serving in Southwest Asia.  An April 1991 Desert 
Shield/Desert Storm Outprocessing Check List shows that he 
also denied having had any medical problems during his 
deployment in Saudi Arabia and Iraq.  

A National Guard medical report, dated in March 1992, shows 
that the veteran was negative on testing for coronary artery 
disease.  A subsequent National Guard examination, dated in 
May 1992, shows that he was cleared for the Army Physical 
Fitness Test.

VA medical records, dated from August 1992 to October 1992, 
show that the veteran received outpatient treatment for 
complaints of a congested feeling in his ears, with drainage, 
pain, and decreased hearing acuity, which he reported having 
ever since his return from service in Southwest Asia.  
Examination of his ear canals revealed cerumen blockage.  He 
was diagnosed with impacted cerumen in both ears with otitis 
externa.  The medical records show that by October 1992  his 
ear problems were responding to medication and his otitis 
externa was resolving.

Private ear, nose, and throat consultation reports, dated in 
February 1993, show that the veteran complained of recurrent 
drainage from his right ear ever since returning from service 
in the Persian Gulf.  

At a VA examination of the veterans ears, in October 1993, 
he reported having a history of obstructed ears, with itching 
and excessive exfoliation of skin when he scratched his 
irritated ears.  He reported that his ears filled up with 
this obstructive material so frequently that it was necessary 
for him to consult a physician several times per year to 
clean out his ear canals.  He also reported having runny 
ears, with a clear-colored discharge, but denied having any 
ear pain, bloody discharge, or changes in his hearing.  His 
hearing was grossly normal on audiological examination.  
Inspection of his ears revealed a large amount of detritus in 
both external auditory meati, such that his ear canals could 
not be seen, but with no obvious pus or foul odor emanating 
from either ear.  The diagnosis was external otitis.

At a VA examination of the veterans digestive system, in 
October 1993, he reported having a history of bowel urgency, 
accompanied by lower abdominal cramps, relieved only by 
defecation.  No pain followed defecation.  The veteran denied 
having constipation or diarrhea associated with these 
symptoms, and denied any correlation between his reported 
symptoms with the type of food he ate.  He stated that his 
aforementioned  bowel symptoms almost always occurred during 
times when he was under mental or emotional stress.  No other 
gastrointestinal problems were reported.  Examination 
revealed hyperactive bowel sounds, but no tenderness or bowel 
mass noted.  Rectal examination was unremarkable, and 
examination of his stool was negative for occult blood.  The 
veteran reported having a history of rectal hemorrhoids, with 
rectal pain and itching, and occasional bleeding, with his 
last episode of bleeding having occurred one month prior to 
the examination.  He denied ever having been treated for this 
problem except for using nonprescription suppositories.  
Examination revealed many hemorrhoidal tags, including one 
large, tender, subacute hemorrhoidal skin tag.  The diagnosis 
was abdominal cramps with no disease found, and rectal 
hemorrhoids.

At a VA examination of his musculoskeletal system, in October 
1993, the veteran reported having occasional discomfort in 
his right arm and right leg, located primarily over the 
lateral portion of his right arm and over the calf of his 
right leg.  However, he denied having recently experienced 
these reported symptoms.  No weakness or change in the 
sensory modalities to these areas was observed, and 
examination of his musculoskeletal system was totally normal.  
He was diagnosed with pain in his right arm and right leg, 
with no disease found.  

A February 1995 VA medical report shows that the veteran 
complained of ear pain, cerumen blockage, runny ears, and 
decreased hearing, which he reportedly had ever since his 
return home from the Persian Gulf.  Examination revealed 
swelling of his right ear canal with mild erythema, and 
eccentric tympanic membrane on inspection of his left canal.  
The diagnosis was impaired auditory acuity, right ear greater 
than left.  However, a March 1995 VA audiological examination 
shows that he did not have any significant hearing loss.  An 
April 1995 VA medical report also shows that he complained of 
having leg cramps since returning from the Persian Gulf.  

The August 1995 report of a National Guard examination, which 
was provided for Guardsmen over the age of 40 years, shows 
that the veterans ears, anus and rectum, abdomen and 
viscera, musculoskeletal system, and lower and upper 
extremities were all normal on clinical evaluation.  The 
veteran reported that he smoked two packs of cigarettes per 
day for over 20 years.  He was noted to have a diagnosis of 
chronic obstructive pulmonary disease and chronic sinusitis, 
and was advised by the examining physician to quit smoking.  
The veteran reported that he was in fair health and was not 
taking any medications at that time.  On his medical history, 
he reported having swollen and painful joints, frequent and 
severe headache, ear, nose, and throat trouble, and leg 
cramps.  However, he denied having hearing loss, a history of 
head injury, frequent indigestion or stomach, liver, or 
intestinal trouble (including gallstones, gall bladder 
problems, or hepatitis), piles or rectal disease, arthritis, 
rheumatism, or bursitis, bone, joint, or other deformity, 
lameness, painful or trick shoulder or elbow, trick or 
locked knee, or foot trouble.  He also reported that he had a 
history of mild headaches since Desert Storm.

A January 1996 military Physical Profile report shows that 
due to cardiovascular risk, the veteran was excused from 
performing mandatory strenuous physical activity, including 
exercises which involved crawling, stooping, running, or 
marching for periods greater than 10 minutes.  He was also 
excused from performing overhead work and from handling of 
materials weighing more than 10 pounds.

At a September 1996 RO hearing, before a traveling Member of 
the Board, the veteran reported that he was treated and 
diagnosed for a touch of malaria with fever while serving 
Vietnam.  He also presented testimony in which he essentially 
stated that he had no health problems affecting his ears, 
digestive system, musculoskeletal system, neurologic system, 
or anorectal region prior to his deployment to Southwest Asia 
in support of Operation Desert Shield/Desert Storm, and that 
his present complaints of recurrent headaches, 
gastrointestinal cramps, clogged and runny ears, and right 
arm and right leg pain all began either during or shortly 
after his return home from service in Southwest Asia.

The report of a November 1997 VA compensation examination 
shows that the veteran reported a history of musculoskeletal 
pain which affected his right upper extremity.  He also 
reported having a history of ear infection which was 
asymptomatic at the time of this examination, and a history 
of recurrent headaches and abdominal cramps which began 
approximately in the summer and fall of 1991.  Examination of 
his external ear canals revealed the presence of some 
dandruff and mild seborrhea, with some wax in the ears and 
occluded view of his tympanic membranes, but he also 
displayed prompt and acute hearing ability.  

Following clinical review and evaluation of the veterans 
systems, which revealed normal neurologic findings, normal 
abdominal examination (with no hemorrhoids or any continued 
abdominal or gastrointestinal illness stemming from military 
service which could be determined), the veteran was diagnosed 
with externa otitis, tension headaches, examination of 
gastrointestinal disease not found, history of hemorrhoids 
not found on examination, and normal examination of right 
shoulder and right arm.  The examining physician commented 
that the veteran appeared to be in reasonably stable physical 
condition and in general good health, of the type which was 
consistent with continued and vigorous activity, except for 
his anxiety and depressive disorder.  (It is noted that the 
VA physicians diagnoses did not include any Axis I 
psychiatric disability.)


II.  Analyses

Service connection may be established for a disability 
resulting from diseases or injuries which are present in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(a), (b), (d) (1997).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1997).

Establishing direct service connection for a disability 
which has not been clearly shown in service, or shown to have 
been incurred during active duty for training, requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service or active duty for training; and (3) a relationship 
or connection between the current disability and a disease 
contracted or an injury sustained during service or active 
duty for training. 38 U.S.C.A. §§ 101(22)(A),(C), (24), (26) 
(27), 1110 (West 1991); 38 C.F.R. § 3.303(d) (1997); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service-connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. 
§ 3.317(a)(1) (1997).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. 
§ 3.317(a)(2) (1997).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(3) (1997).



Signs and symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, patterns of 
symptomatology which, as in the present case, involve 
headaches, muscle and joint pain, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(a)(5)(b)(3), (4), (5), (10) 
(1997).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient. 
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93. The United States 
Court of Veterans Appeals (Court) has made clear that in 
order to establish a well grounded claim for service 
connection, a claimant has the burden to submit competent 
evidence to support each element of the claim, e.g., for 
direct service connection, the existence of a current 
disability; an injury sustained or disease contracted in 
service (this element usually requires VA to obtain and 
examine the veterans service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  In the current case, however, well-groundedness 
of the veterans claims for compensation for undiagnosed 
illness is conceded in view of the facts which establish his 
service in the Southwest Asia theater of operations from 
October 1990 to April 1991.



(a.)  Entitlement to service connection for a 
bilateral ear infection as due to an undiagnosed 
illness, and for hemorrhoids.

The veteran claims that he currently has a bilateral ear 
infection and hemorrhoids,  which reportedly were 
attributable to his period of service in Southwest Asia.  The 
objective evidence, in the form of VA medical reports, shows 
that he was first diagnosed and treated for his ear 
complaints, diagnosed as otitis externa, in August 1992, over 
one year after he returned from service in Desert Storm.  The 
medical records also show a diagnosis of hemorrhoids in the 
first instance at an October 1993 VA compensation 
examination, over two years after his return from the Persian 
Gulf.  Prior to this time, his National Guard service medical 
records showed normal ears and no abnormalities on anorectal 
examination in the years prior to, during, and immediately 
after his Desert Storm service.  Further, other than the 
veterans uncorroborated statements as to his medical history 
regarding onset of these claimed disabilities, there is no 
objective medical evidence linking his diagnosis of 
hemorrhoids and otitis externa with his periods of active 
duty for training with the National Guard, or his service in 
the Persian Gulf.  Thus, the preponderance of the evidence is 
against a grant of service connection on a direct basis for 
these disabilities.  38 U.S.C.A. §§ 101(22)(A),(C), (24), 
(26) (27), 1110 (West 1991); 38 C.F.R. § 3.303 (1997).

 Service connection also cannot be granted for undiagnosed 
illness manifest by anorectal and external ear 
symptomatology, as the medical evidence has attributed the 
veterans anorectal symptoms (i.e., skin tags, itching, 
bleeding) and runny, itchy, cerumen-obstructed ears to known 
clinical diagnoses of hemorrhoids and otitis externa.  The 
provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for his hemorrhoids 
and otitis externa are precluded under this regulation.  See 
38 C.F.R. 
§ 3.317(a)(1)(i) (1997).  Because the evidence in this case 
is not approximately balanced with regard to the evidence in 
support of and against his service connection claims for the 
aforementioned disabilities, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


(b.)  Entitlement to service connection for a 
gastrointestinal disorder, manifested by stomach 
and abdominal cramping, as due to an undiagnosed 
illness, and for pain in the right upper extremity 
and right lower extremity, as due to an 
undiagnosed illness.

The veterans National Guard service medical records show 
that his digestive system , upper and lower extremities, and 
musculoskeletal system were normal on clinical examinations 
conducted prior to, during, and after his period of active 
duty in Southwest Asia.  Medical history reports associated 
with the aforementioned examinations show that he did not 
report having any relevant history of problems with his 
digestive system or musculoskeletal system.  His medical 
records also do not show that he was ever treated for any 
gastrointestinal complaints or any orthopedic complaints 
regarding his upper and lower extremities during his reserve  
service in the National Guard and his active service in the 
Persian Gulf.  

The veterans post-service medical records first show 
indications of an undiagnosed illness affecting his 
gastrointestinal system and upper right and lower right 
extremities at an October 1993 VA compensation examination.  
Specifically, he complained of bowel urgency and lower 
abdominal cramps, relieved only on defecation, and the 
examination report noted hyperactive bowel sounds on clinical 
evaluation, all of which led to a diagnosis of abdominal 
cramps with no disease found.  Also at this examination, he 
reported having occasional pain over the lateral portion of 
his right arm and over the calf of his right leg, though 
clinical review of his musculoskeletal and neurologic systems 
were negative, and was diagnosed with pain in his right arm 
and right leg with no disease found. 

Thereafter, the report of an August 1995 National Guard 
medical examination shows that the veterans musculoskeletal 
system and digestive system were clinically normal, though he 
reported in his medical history that he had swollen and 
painful joints and leg cramps.  At his September 1996 RO 
hearing before a traveling Board Member, he testified that he 
developed recurring gastrointestinal cramps and right arm and 
right leg pain soon after returning from service in the 
Persian Gulf.  These complaints and contentions were also 
restated at a November 1997 VA compensation examination, the 
findings of which revealed no gastrointestinal disease, 
normal neurologic findings, and normal examination of the 
veterans right arm and shoulder. 

Therefore, considering all the medical evidence of record, it 
does not appear that the cause of the veterans 
gastrointestinal symptoms or his right leg and arm pain has 
been determined.  However, his oral and written testimony as 
to the history of his reported symptoms is credible with 
regard to their onset and their continuity.  Though he is a 
layperson, he is competent to describe his own observable 
symptoms of his claimed disabilities, and to present 
statements as to the issues of continuity of symptomatology 
since service, as these lay assertions of symptomatology 
address a determinative issue which is not specifically 
medical in nature.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  There are indications in the medical evidence that 
the reported symptoms are not continuous and uninterrupted, 
but have been recurring on a fluctuating level of intensity, 
on an on-off basis, since at least October 1993.  There is 
also evidence showing that his gastrointestinal and 
musculoskeletal symptoms have persisted for more than 6 
months duration at a time, thus indicating that these medical 
problems are each productive of at least the minimum 
compensable degree of impairment (i.e., 10 percent).  

The applicable regulations provide that service connection 
may be established for disability resulting from undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more by December 
31, 2001, following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(1997).  Therefore, as the evidence tends to show that it is 
at least as likely as not that his gastrointestinal disorder, 
right arm pain, and right leg pain, are currently disabling 
to a compensable degree, and are due to an undiagnosed 
illness, all doubt will be resolved in favor of the veteran, 
and he will be granted service connection for the 
aforementioned disabilities on the basis of the regulatory 



presumption provided by 38 C.F.R. § 3.317 (1997).  (See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)).  Service 
connection is thus established for the aforementioned 
disabilities as due to undiagnosed illness which began in 
Southwest Asia during the Persian Gulf War.  


ORDER

Service connection for hemorrhoids is denied. 

Service connection for otitis externa is denied.

Service connection for a gastrointestinal disorder, 
manifested by stomach and abdominal cramping, as due to an 
undiagnosed illness, is granted.

Service connection for pain in the right upper extremity as 
due to an undiagnosed illness is granted.

Service connection for pain in the right lower extremity as 
due to an undiagnosed illness is granted.


REMAND

The veteran served on active duty for two periods of war.  
The first was from February 1968 to March 1970, in which he 
served a tour of duty in the Republic of Vietnam.  He 
contends that he contracted malaria during this period of 
service.  In the course of developing the evidence pertinent 
to this issue, the RO contacted the National Personnel 
Records center to obtain copies of the veterans service 
medical records for his period of service from February 1968 
to March 1970.  Though an effort in good faith was conducted 
to find and associate these records with the evidence, these 
could not be found and are presumed lost.  However, the 
reports of the veterans medical histories, dated in January 
1978 and in April 1991, associated with his service with the 
National Guard, show that he reported undergoing medical 
observation for malaria, unconsciousness, and a high body 
temperature of 105 degrees during service in Vietnam in 1969.  
The report of a VA compensation examination, dated in October 
1993, shows that a diagnosis of status post malaria in the 
1970s, without sequelae.  The diagnosis was not associated, 
however, with any specific clinical finding and therefore 
further evidentiary development of this issue is required to 
clarify the diagnosis.  Specifically, in view of the fact 
that the veterans service medical records from his tour of 
duty in Vietnam are currently unobtainable, the case should 
be remanded so that the systemic medical tests deemed 
appropriate by a VA physician may be conducted to determine 
whether or not the veteran had been previously exposed to 
malaria, such that a link between the current diagnosis of 
status post malaria and his period of service in Vietnam may 
be demonstrated.

The veteran claims entitlement to service connection for 
headaches as due to an undiagnosed illness.  His claims 
folder shows that he is currently service-connected and rated 
as 10 percent disabled for sinusitis and rhinitis, and a VA 
X-ray report, dated in November 1997, shows that degenerative 
changes of his cervical spine were observed.  There exists 
the possibility that these findings may be etiologically 
related to his headaches.  Therefore, this issue must be 
remanded for an examination so that the relationship, if any, 
between these medical findings and his subjective complaints 
of headaches (diagnosed as tension headaches on VA 
examination in November 1997) can be determined.  The issue 
of entitlement to service connection for headaches as due to 
an undiagnosed illness cannot be adjudicated until this 
development is completed.  (See 38 C.F.R. § 3.317 (1997)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine if he had 
been previously exposed to malaria.  His 
claims file must be reviewed by the 
medical examiner prior to the 
examination.  The examination should 
include all systemic tests deemed 
appropriate by the examining VA physician 
to determine whether the veteran had 
prior exposure to malaria.  The examining 
physician should provide an opinion, 
based on the objective findings obtained 
on examination, as to whether or not that 
the veteran had been previously exposed 
to malaria.  All findings, opinions, and 
bases should be set forth in detail.

2.  The veteran should be scheduled for a 
VA medical examination.  All tests deemed 
appropriate by the examining physician 
should be conducted to determine if there 
exists any etiological relationship 
between the veterans complaints of 
recurrent headaches with his service-
connected sinusitis and rhinitis, or the 
degenerative changes noted on X-ray 
examination of his cervical spine.  The 
examining physician should provide an 
opinion, based on the objective findings 
obtained on examination, that resolves 
this question.  The examiner should state 
an opinion as to whether the veterans 
headaches are due to a diagnosed illness.  
All findings, opinions, and bases should 
be set forth in detail.

3.  Thereafter, the RO should take 
adjudicatory action on the veterans 
claims of entitlement to service 
connection for malaria and for headaches 
as due to an undiagnosed illness.  

4.  If any benefit sought is denied, the 
veteran and his representative should be 
issued with a supplemental statement of 
the case notifying him of all the 
pertinent laws and regulations used in 
the adjudication of his claims.  The 
veteran should be allowed an opportunity 
to respond before the case is returned to 
the Board.  Thereafter, the case should 
be returned to the Board, if in order.  
The Board intimates no opinion as to the 
ultimate outcome of this case, and the 
veteran need take no further action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1997).

- 2 -
